DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Dykstra at (603) 782-7434 on 05/14/2021.
The application has been amended as follows: 
Claims 10-21, 28 and 32-33 are cancelled.
1.     A method for automatically identifying regions of interest in medical or clinical image data, the method comprising:
receiving unlabelled input data at a multimodal neural encoder comprising a trained encoder and a trained joint representation module, the unlabelled input data comprising data from one or more different modalities of unlabelled input data, wherein the one or more different modalities of unlabelled unlabeled input data is one fewer modality than a number of different modalities of input training data used to train both the trained encoder and the [[a]] trained joint representation module;
encoding the unlabelled input data using [[a]] the trained encoder;
determining a joint representation from the encoded unlabelled input data using the trained joint representation module; and

,
wherein the trained encoder comprises a different bias for each of the number of different modalities of input training data used to train the trained encoder.

22.  A method of classifying data for medical or clinical purposes, comprising:
receiving unlabelled input data at a multimodal neural encoder comprising an encoder and a joint representation module, the unlabelled input data comprising data from one or more different modalities of unlabelled input data, wherein the one or more different modalities of unlabelled input data is one fewer modality than a number of different modalities of input training data used to train both the encoder and the joint representation module;
encoding the unlabelled input data into a joint representation using the encoder and the joint representation module; and
performing classification using a classification algorithm on the joint representation to generate labelled data from the joint representation, wherein the classification algorithm is trained with the input training data,
wherein the trained encoder comprises a different bias for each of the number of different modalities of input training data used to train the trained encoder.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 22-27, 29-31 and 34 are allowance.
Regard to claims 1 and 22, the closest prior art record Park et al. (US 2011/0301447 A1) in view of Schmidt et al. (US 2008/0292194 A1) teach a method for automatically identifying regions of interest in medical or clinical image data, the method comprising:
receiving unlabelled input data at a multimodal neural encoder comprising a trained encoder and a trained joint representation module, the unlabelled input data comprising data from one or more different modalities of unlabelled input data.
However, Park and Schmidt are fail to teach or fairly suggest
wherein the one or more different modalities of unlabelled unlabeled input data is one fewer modality than a number of different modalities of input training data used to train both the trained encoder and the [[a]] trained joint representation module;
encoding the unlabelled input data using [[a]] the trained encoder;
determining a joint representation from the encoded unlabelled input data using the trained joint representation module; and
generating labelled data for the unlabelled input data by using the joint representation as an input for a trained classifier, wherein the trained classifier is trained with the input training data,
wherein the trained encoder comprises a different bias for each of the number of different modalities of input training data used to train the trained encoder.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KIET M DOAN/           Primary Examiner, Art Unit 2641